Mr. Justice Fisher
delivered the opinion of the court.
This was an action commenced before a justice of the peace, by the plaintiff in error, as president of the board of school trustees of section sixteen, in township thirteen, range nineteen east, against the defendant in error, as president of the board of trustees of section sixteen, in township fourteen of the same range, to recover a certain portion of the school fund arising from the sixteenth section in the last-named township on account of the tuition of children residing therein who attended the school in township thirteen.
The only question presented for decision is, whether the proviso in the "fourth section of the act of 1842, Hutch. Code, 222, is in conflict with the act of congress which declares that the sixteenth section of each township shall be reserved for the support of schools within the same. Hutch. Code, 568. The *373proviso in the act of 1842 is in these words. “ That when a school is established in an adjoining township, nearer or more convenient than any in the township wherein any child or children may reside, it shall be lawful for said child or children to obtain admission into such school as a scholar or scholars thereof; and it shall be the duty of the trustees of said township wherein said child or children may reside, to pay over to the trastees of said other township, for the benefit of said school,. the proportion due for and on account of such child or children.”
The act of congress intended the sixteenth section to be employed for the benefit of those who were to be educated in the township, and it was therefore immaterial whether the school was situated therein or not, so that the fund was applied for the benefit of the children who resided in the township. There is, therefore, no conflict between the act of congress and the proviso, as quoted.
Judgment reversed, and cause remanded.